397 F.2d 814
UNITED STATES of America, Plaintiff and Appellee,v.Gary David NELSON, Defendant and Appellant.
No. 20411.
United States Court of Appeals Ninth Circuit.
July 18, 1968.

On remand from 88 S. Ct. 2062 which vacated 9 Cir., 375 F.2d 739.
Paul Briefer (argued), San Francisco, Cal., for appellant.
Gerald Uelman (argued), Asst. U. S. Atty., John Van DeKamp, U. S. Atty., Burt S. Pines, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, BARNES and HAMLEY, Circuit Judges.
PER CURIAM:


1
The case is remanded to the District Court for the Southern District of California, Central Division, (Los Angeles) as the district and division existed immediately prior to September 18, 1966.


2
It would appear that the district court should vacate its judgment on Nelson and grant him a new trial in accordance with the per curiam opinion of the Supreme Court of the United States, Nelson v. United States, 392 U.S. 303, 88 S. Ct. 2062, 20 L. Ed. 2d 1109, filed June 10, 1968.